MEMORANDUM **
Francisco Socorro Silva, a Mariel Cuban in Immigration and Naturalization Service (“INS”) detention for over seven years, petitions for habeas corpus relief pursuant to 28 U.S.C. § 2241. Silva argues that he is entitled to a determination whether his removal to Cuba is reasonably foreseeable and, if it is not, that under Zadvydas v. Davis, 533 U.S. 678, 121 S.Ct. 2491, 150 L.Ed.2d 653 (2001), he should be released. We deferred submission pending our decision in Marquez v. INS, 346 F.3d 892 (9th Cir.2003), which now controls this case. In Marquez, we held that the posi-IIRIRA presumptive six-month limit on the detention of admitted aliens ordered deported, and inadmissible aliens ordered removed, also applies to aliens ordered excluded under pre-IIRIRA law. Id. at 898-99. Because under Marquez Silva is entitled to a determination whether his removal to Cuba is reasonably foreseeable, and if it is not, to a conditional release, id. at 902, we reverse the district court’s denial of Silva’s habeas petition and remand for further proceedings consistent with our opinion in Marquez.
REVERSED and REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.